DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claims 2-6: - - tangential slope [[of]]at - -
Points cannot have tangential slopes. A tangential slope is determined through a derivation of an equation defining a graphical element. The derivative of a point is zero. However, a tangential slope of a curve can be determined by taking a derivative “at” a point. Please see amended claim language for examination purposes and clarity.
Claim 1: - - An electric portable power tool comprising: a housing; a drive shaft; a control cam - - 
Please see the amended claim language, including “drive” before each recitation of “shaft” as the interpretation for examination purposes and clarity.
Claim 1: - - an electric drive… positively connected with the electric drive… - - 
Please see the amended claim language, including “electric” before each recitation of “drive” as the interpretation for examination purposes and clarity.
Claim 1: - - [[the]]a return spring - -
As claims 2-18 depend upon claim 1, they are similarly objected to. 
Claim 2: - - [[a]]the release torque - - 
Please see the amended claim language to as antecedence was established, for examination purposes and clarity.
Claims 3-6 are dependent upon claim 2 and thus are similarly rejected. 
Claims 3, 4 and 6: - - [[the]]a pre-switching point - -
Claims 3, 4 and 6 depend off of claims 1 and 2, in which there is no initial recitation of “a pre-switching point.” As such, the recitation of the “pre-switching point” in claims 3, 4 and 6 is the initial recitation for their respective claim dependencies. Please see the amended claim language to establish antecedence for examination purposes and clarity.
Claims 5 and 6: - - wherein [[the]]an angle between the tangential slope - - 
Claims 5 and 6 depend off of claims 1 and 2, in which there is no initial recitation of “an angle between the tangential slope.” As such, the recitation of the “angle between the tangential slope” in claims 5 and 6 is the initial recitation for their respective claim dependencies. Please see the amended claim language to establish antecedence for examination purposes and clarity.
	Claim 7: - - wherein the control cam has a constant incline in [[the]]an area of the second switching contour.- -  Please see the amended claim language to establish antecedence for examination purposes and clarity.
	Claims 11 and 12: - - derivation of [[the]]a profile of the control cam.- -  Please see the amended claim language to establish antecedence for examination purposes and clarity.
	Claim 14: - - wherein [[the]]a boundary contour of an adjacent second control cam- - Please see the amended claim language to establish antecedence for examination purposes and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a second switching contour”, however claim 1 already recites “wherein the control cam is associated with a second switching contour.” This creates confusion as to whether claim 2 is further limiting the said “second switching contour” or if there is a different component being referred to. For examination purposes, claim 2 will be interpreted as follows: - - and wherein the control cam is associated with [[a]]the second switching contour having a switching point - - 
Claims 3-6 are dependent upon claim 2 and are similarly rejected. 
Claim 3 recites “the switching point”, however claim 2 recites two “switching points,” one associated with a “first switching contour” and one associated with a “second switching contour.” It’s unclear whether the tangential slope is intended to be associated with the first, second, or both switching point respectively. For examination purposes, one of the two switching points will be used at with clarification provided by an annotated drawing.
As “the switching point “similarly appears in claims 4 and 5, the explanation for the rejection of claim 3 also applies. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 4 recites the broad recitation “1.2:1 or greater”, and the claim also recites “1.5:1 or greater, is 1.8:1 or greater, or is 4:1 or less, 3:1 or less or is 2:1” which is the narrower statement of the range/limitation. 
Claim 5 recites the broad recitation “50o or greater”, and the claim also recites “55 o or greater, is 60 o or greater, is 80 o or less, is 75 o or less, or is 70 o or less” which is the narrower statement of the range/limitation.
Claim 6 recites the broad recitation “20 o or greater”, and the claim also recites “25 o or greater, is 30 o or greater, is 45 o or less, preferably 40 o or less, or is 35 o or less” which is the narrower statement of the range/limitation.
Claim 10 recites the broad recitation “1.5:1 or greater”, and the claim also recites “is 3:1 or greater, is 4:1 or greater, is 10:1 or less, is 8:1 or less, is 6:1 or less, or is 5:1” which is the narrower statement of the range/limitation.
  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, the word "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 11 and 12 recite the limitation “the derivation” and "the second derivation".  There is insufficient antecedent basis for this limitation in the claim. Further, as claim 12 is not dependent upon claim 11, it’s unclear within the claims as to whether the “second derivation” is intended to be at a different point than “the derivation” recited in claim 11, or at the same point and a second degree of derivation. For examination purposes Claim 11 will be interpreted as : - - wherein an amount of [[the]]a derivation- - . 
Claim 12 will be interpreted as : - - wherein [[the]]a second derivation  - - . 
Regarding claim 13, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookshar (US Patent No. 5505676).
In regards to claim 1, Bookshar discloses
An electric portable power tool (power tool 10, fig. 1; column 3 lines 23-26: not only an air tool of the type illustrated but also in other tools such as electric power tools for a variety of applications in setting fasteners such as in power screwdrivers, nutsetters and the like) comprising: 
a housing (housing 18, fig. 1); 
a drive shaft (outboard splined shank 76, fig. 2); 
a control cam (races 106, fig. 2 and 14); 
an electric drive (motor 12, fig. 1) accommodated in the housing (housing 18, fig. 1) to drive the drive shaft (outboard splined shank 76, fig. 2); and 
an output unit (rotary output 36 and tool drive 35, fig. 1) that is positively connected (paragraph 05) with the electric drive (motor 12, fig. 1) via a mechanical shut-off clutch (see annotated fig. 1) to transfer torque from the electric drive (motor 12, fig. 1) to an insertion tool connected with the output unit (rotary output 36 and tool drive 35, fig. 1), 
wherein the mechanical shut-off clutch (see at least elements 52, 72, 102, 104, 106, 108, 110 and 116) comprises a control ring (input cam 52 fig. 2) that is axially mounted against the force of [[the]]a return spring (clutch spring 66, fig. 2)  and at least one switch element (clutch ball 102, fig. 2-9) that is run on the control cam (races 106, fig. 2 and 14), 
wherein the control cam (races 106, fig. 2 and 14) is delimited at one end by a first switching contour (peak 116, fig. 14) for providing a release torque (column 5 lines 12-24: The sloping ramps 104a, 104b and 106a and 106b of each cam lobe 108, 110 (FIG. 14) each rise to a peak 116, formed by different size radii R and R-1 (FIG. 13), wherein matching cam peaks 116, 116 on the input and output cams 52 and 72 provide unstable platforms such that the clutch balls 102 roll between matching cam peaks 116, 116 and into a position in the confronting races 104, 106 between a following pair of adjacent lobes 108, 108 and 110, 110 responsive to relative rotation of the driving and driven clutch parts 40 and 100, thus releasing the drive therebetween and actuating the shut-off mechanism responsive to the drive output 36 reaching the preset output torque) of the shut-off clutch (see at least elements 52, 72, 102, 104, 106, 108, 110 and 116) and by a boundary contour (following ramps 106b, fig. 14) at another end, and 
wherein the control cam (races 106, fig. 2 and 14) is associated with a second switching contour (leading ramps 106a, fig. 14) for providing a pre-torque (column 5 lines 9-12: the cam profile transmits a preset torque when each of the clutch balls 102 are in a so-called base position (shown in FIG. 5a) in engagement with cam lobes 108 and 110) which is less (column 2 lines 27-35: The lobes each have sloping cam ramps rising to a peak. The lobes are dimensioned and configured with profiles such that the lobes of the input cam are engageable with the clutch balls for rolling them simultaneously between matching cam peaks responsive to relative rotation of the clutch parts to axially displace them relative to one another to release the drive therebetween and to actuate a shut-off mechanism responsive to the drive output reaching said preset output torque) than the release torque.
Examiner’s Note: To someone of ordinary skill in the art, as Bookshar recites that the as the clutch balls roll towards the peak, towards reaching the preset output torque, then the torque while the balls are still on the ramp, before reaching the peak, would correlate to a pre-torque less than the drive, target toque. 

In regards to claim 2, 
The electric portable power tool according to claim 1, wherein the first switching contour (peak 116, fig. 14) has a switching point (see annotated fig. 14), a tangential slope [[of]]at which defines [[a]]the release torque of the shut-off clutch (see at least elements 52, 72, 102, 104, 106, 108, 110 and 116), and wherein the control cam (races 106, fig. 2 and 14) is associated with [[a]]the second switching contour (leading ramps 106a, fig. 14) having a switching point, a tangential slope [[of]]at which defines the pre-torque, which is less than the release torque (see annotated fig. 14).

    PNG
    media_image1.png
    513
    761
    media_image1.png
    Greyscale


In regards to claim 3, 
The portable power tool according to claim 2, wherein the tangential slope [[of]]at the switching point is greater than the tangential slope [[of]]at [[the]]a pre-switching point (see annotated fig. 14). 

    PNG
    media_image2.png
    513
    695
    media_image2.png
    Greyscale

In regards to claim 7, 
The portable power tool according to claim 1, wherein the control cam (races 106, fig. 2 and 14) has a constant incline (see annotated fig. 14) in [[the]]an area of the second switching contour (leading ramps 106a, fig. 14).

    PNG
    media_image3.png
    513
    933
    media_image3.png
    Greyscale

In regards to claim 11, 
The portable power tool according to claim 1, wherein an amount of [[the]]a derivation of [[the]]a profile of the control cam (races 106, fig. 2 and 14) in an area of the first switching contour (peak 116, fig. 14) and the second switching contour (leading ramps 106a, fig. 14) is greater than 0.

    PNG
    media_image4.png
    513
    933
    media_image4.png
    Greyscale

In regards to claim 12, 
The portable power tool according to claim 1, wherein [[the]]a second derivation of [[the]]a profile of the control cam (races 106, fig. 2 and 14) in an area of the first switching contour (peak 116, fig. 14) and the second switching contour (leading ramps 106a, fig. 14) is greater than or equal to 0.

    PNG
    media_image4.png
    513
    933
    media_image4.png
    Greyscale


In regards to claim 13, 
The portable power tool according to claim 1, wherein the switch element (clutch ball 102, fig. 2-9) and the control cam (races 106, fig. 2 and 14) are provided a plurality of times (abstract: A clutch torque control features a plurality of clutch balls disposed between complementary races), in particular three times (see annotated fig. 10; column 5 lines 48-54: While the number of clutch balls 102 may vary, depending upon the type tool in which the clutch torque control of this invention is used, three equally spaced peripheral recesses are shown at 122 in the ball separator ring 120 of the illustrated embodiment (see FIGS. 15 and 16) for receiving and maintaining three clutch balls 102 provided therein).

    PNG
    media_image5.png
    466
    718
    media_image5.png
    Greyscale


In regards to claim 14, 
The portable power tool according to claim 1, wherein [[the]]a boundary contour (following ramps 106b, fig. 14) of an adjacent second control cam (race 106, fig. 14) is formed on the first switching contour (peak 116, fig. 14) of a first control cam (race 106, fig. 14; see annotated fig. 14).

    PNG
    media_image6.png
    477
    972
    media_image6.png
    Greyscale


In regards to claim 15, 
The portable power tool according to claim 1, wherein the shut-off clutch (see at least elements 52, 72, 102, 104, 106, 108, 110 and 116) comprises a cam ring (output cam 72, fig. 2) connected to the drive shaft (outboard splined shank 76, fig. 2) in a rotationally fixed manner (column 4 lines 7-10: Output cam 72 is maintained in axially fixed relation to the clutch shaft 42 in the illustrated embodiment by balls 73 fitted into corresponding recesses), on which the control cam (races 106, fig. 2 and 14) is formed (see fig. 10).

In regards to claim 16, 
The portable power tool according to claim 1, wherein the switch element (clutch ball 102, fig. 2-9) is a switching ball  (clutch ball 102, fig. 2-9).


In regards to claim 17, 
The portable power tool according to claim 1, wherein the return spring (clutch spring 66, fig. 2) is a compression spring (clutch spring 66, fig. 2), the spring force of which is adjustable (column 4 lines 37-55: To establish a preset output torque to be applied to a fastener, not shown, a spring force is provided by the coiled compression clutch spring 66. That spring force is preferably adjustable…Accordingly, to precisely establish a desired preset fastener applied torque, the spring force applied to the input cam 52 of the driving clutch part 40 is readily adjusted by virtue of the above described structure.)

Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookshar (US Patent No. 5505676).
In regards to claim 1, Bookshar discloses
An electric portable power tool (power tool 10, fig. 1; column 3 lines 23-26: not only an air tool of the type illustrated but also in other tools such as electric power tools for a variety of applications in setting fasteners such as in power screwdrivers, nutsetters and the like) comprising: 
a housing (housing 18, fig. 1); 
a drive shaft (outboard splined shank 76, fig. 2); 
a control cam (races 106, fig. 2 and 14); 
an electric drive (motor 12, fig. 1) accommodated in the housing (housing 18, fig. 1) to drive the drive shaft (outboard splined shank 76, fig. 2); and 
an output unit (rotary output 36 and tool drive 35, fig. 1) that is positively connected (paragraph 05) with the electric drive (motor 12, fig. 1) via a mechanical shut-off clutch (see annotated fig. 1) to transfer torque from the electric drive (motor 12, fig. 1) to an insertion tool connected with the output unit (rotary output 36 and tool drive 35, fig. 1), 
wherein the mechanical shut-off clutch (see at least elements 52, 72, 102, 104, 106, 108, 110 and 116) comprises a control ring (input cam 52 fig. 2) that is axially mounted against the force of [[the]]a return spring (clutch spring 66, fig. 2)  and at least one switch element (clutch ball 102, fig. 2-9) that is run on the control cam (races 106, fig. 2 and 14), 
wherein the control cam (races 106, fig. 2 and 14) is delimited at one end by a first switching contour (following ramps 106b, fig. 14) for providing a release torque (column 5 lines 37-40: Thus, drive torque applied by the clutch torque control 16 of this invention to overcome turning resistance exerted on the drive output 36 by a given fastener may be greater in one angular direction (from right to left as viewed in FIG. 13); drive torque) of the shut-off clutch (see at least elements 52, 72, 102, 104, 106, 108, 110 and 116) and by a boundary contour (peak 116, fig. 14) at another end, and 
wherein the control cam (races 106, fig. 2 and 14) is associated with a second switching contour (leading ramps 106a, fig. 14) for providing a pre-torque (column 5 lines 37-43: Thus, drive torque applied by the clutch torque control 16 of this invention to overcome turning resistance exerted on the drive output 36 by a given fastener may be greater in one angular direction (from right to left as viewed in FIG. 13) for loosening a fastener than that required for tightening it in an opposite angular direction (from left to right as viewed in FIG. 13); pre-torque will be in left to right direction, leading ramp 106a) which is less than the release torque (column 5 lines 37-43; release torque is torque is the greater, from right to left as viewed in Fig. 13).

	
In regards to claim 8, Bookshar discloses
The portable power tool according to claim 1, wherein the control cam (races 106, fig. 2 and 14) comprises a first maximum (peak 119, fig. 13) which defines the release torque (column 5 lines 25-44), and a second maximum (peak 120, fig. 13) which defines the pre-torque (column 5 lines 25-44).


In regards to claim 9, Bookshar discloses
The portable power tool according to claim 8, wherein the first maximum (peak 119, fig. 13) is greater (column 5 lines 37-43: greater in one angular direction (from right to left as viewed in FIG. 13) for loosening a fastener than that required for tightening it in an opposite angular direction (from left to right as viewed in FIG. 13) than the second maximum (peak 120, fig. 13).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bookshar (US Patent No. 5505676).
In regards to claim 4, Bookshar discloses
The portable power tool according to claim 2, wherein a ratio between the tangential slope [[of]]at the switching point and the tangential slope [[of]]at [[the]]a pre-switching point is 1.2:1 or greater, 1.5:1 or greater, is 1.8:1 or greater, or is 4:1 or less, 3:1 or less or is 2:1.

    PNG
    media_image7.png
    513
    805
    media_image7.png
    Greyscale

While Bookshar is silent on the exact ratio between the tangential slopes, but appears from the figures that the ratio between the slopes appears generally to be well within the range of 1.2:1 or greater. A ratio of 1:1 would mean the same slope, whereas the figure show that at switching point, the curve’s slope would discernable to one of ordinary in the art as greater than the slope of the curve at the pre-switching point. The Applicant has not disclosed that having 1.2:1 or greater provided for the ratio between the two recited tangential slopes is critical. Conversely, in consulting the specification, the applicant has provided a multitude of possible ratios:  “It has also proven useful if the ratio between the tangential slope of the switching point and the tangential slope of the pre-switching point is preferably 1.2:1 or greater, preferably 1.5:1 or greater, and particularly preferably 1.8:1 or greater and more preferably 4:1 or less, preferably 3:1 or less and most preferably 2:1 (paragraph 0013).”
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ratio between the two tangential slopes 1.2:1 or greater, as it does not appear to provide unexpected results.

In regards to claim 5, Bookshar teaches
The portable power tool according to claim 2, wherein [[the]]an angle between the tangential slope [[of]]at the switching point and a plane which is oriented perpendicular to the drive shaft (outboard splined shank 76, fig. 2) is 50° or greater.

    PNG
    media_image8.png
    633
    1310
    media_image8.png
    Greyscale

While Bookshar is silent on the exact angle between the direction of the drive shaft and perpendicular plane, but appears from the figures that the angle between the drive shaft and perpendicular plane appears generally to be well within the range of 50 degrees or greater. The Applicant has not disclosed that having 50 degrees or greater provided for the angle between the direction of the drive shaft and perpendicular plane is critical. Conversely, in consulting the specification, the applicant has provided a multitude of possible angles (see paragraph 0014).
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the angle between the two direction of the drive shaft and perpendicular plane 50 degrees or greater, as it does not appear to provide unexpected results.

In regards to claim 6, Bookshar teaches
The portable power tool according to claim 2, wherein [[the]]an angle between the tangential slope [[of]]at [[the]]a pre-switching point and the plane which is oriented perpendicular to the drive shaft (outboard splined shank 76, fig. 2) is 20° or greater.

    PNG
    media_image9.png
    633
    1310
    media_image9.png
    Greyscale

While Bookshar is silent on the exact angle between the direction of the drive shaft and perpendicular plane, but appears from the figures that the angle between the drive shaft and perpendicular plane appears generally to be well within the range of 20 degrees or greater. The Applicant has not disclosed that having 20 degrees or greater provided for the angle between the direction of the drive shaft and perpendicular plane is critical. Conversely, in consulting the specification, the applicant has provided a multitude of possible angles (see paragraph 0014).
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the angle between the two direction of the drive shaft and perpendicular plane 20 degrees or greater, as it does not appear to provide unexpected results.

In regards to claim 10, Bookshar teaches
The portable power tool according to claim 8, wherein the ratio between a height of the first maximum (peak 119, fig. 13) and a height of the second maximum (peak 120, fig. 13) is 10:1 or less.

    PNG
    media_image10.png
    245
    846
    media_image10.png
    Greyscale


While Bookshar is silent on the exact ratio between the height of its two peaks, it appears from the figures that the ratio between the two peaks appears generally to be well within the range of 10:1 or less. The Applicant has not disclosed that having the ratio of 10:1 or less provided for the ratio between the two heights is critical. Conversely, in consulting the specification, the applicant has provided a multitude of possible ratios (see paragraph 0017).
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ratio between the two heights of the peaks 10:1 or less, as it does not appear to provide unexpected results.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bookshar (US Patent No. 5505676) in view of Hansson (US Patent No. 6662882).
In regards to claim 18, Bookshar discloses
The portable power tool according to claim 1, wherein the portable power tool is a screwdriver (column 3 lines 23-26: not only an air tool of the type illustrated but also in other tools such as electric power tools for a variety of applications in setting fasteners such as in power screwdrivers, nutsetters and the like).
Bookshar fails to disclose “cordless”. However, Hansson teaches “The power nut runner shown in FIG. 1 comprises a battery powered electric motor 10 controlled by a manually operated on/off switch (not shown) and an automatically operated shut off switch (not shown).” Bookshar and Hansson are considered to be analogous to the claimed invention because they are in the same field of power tool with torque responsive power shut-off function. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bookshar to incorporate the teachings of Hansson and provide battery power for the tool in order to allow it to be portable and used freely without the constraints of a plug-in power source needing a socket nearby in order to function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bangerter (US Patent No. 3442362) teaches a pneumatic power wrench having a cone clutch with a "locking taper," a torque sensing means and a motor exhaust shutoff valve adapted to close automatically in response to the torque sensing means. The closing of the shutoff valve simultaneously opens the cone clutch to disengage the tool motor from its spindle and to stop the tool motor.
	Walz (US Patent No. 10801552) teaches a torque-dependent, releasable clutch for a hand-held power tool, which includes a first clutch element, which interacts with a second clutch element to transmit a torque, at least one of the two clutch elements being movable with respect to the other clutch element and being pretensioned by a spring element, the spring element having a nonlinear load-displacement characteristic.
	Scigliuto (US Patent No. 6085849) teaches a pneumatic screwdriver incorporating a torque limiter for cutting off the supply of compressed air when the torque reaches a particular threshold. The invention includes a first positive clutch connected to a drive shaft and a second positive clutch connected to the tool. These components have three teeth offset by 120.degree. facing each other with a groove in the teeth in which there is a boss. Balls are inserted between the positive clutches in order to separate them when the torque is reached to shut off the admission of compressed air and then escape from the bosses so that the teeth rub on each other to brake the drive shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723